UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4074


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOWARD WILLIAM LEDFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Dennis L.  Howell,
Magistrate Judge. (1:09-mj-00066-DLH-1)


Submitted:   July 14, 2010                 Decided:   July 26, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Ignacia S. Moreno, Assistant Attorney General, Shennie Patel,
John L. Smeltzer, Robert J. Lundman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Howard William Ledford pled guilty, pursuant to a plea

agreement, to two counts of violating the Lacey Act, 16 U.S.C.A.

§§   3372(a)(2)(B),   3373(d)(2)     (West   Supp.   2010),   by    knowingly

transporting,    selling,      receiving,    acquiring     and     purchasing

ginseng in violation of North Carolina law.            The district court

sentenced Ledford to twelve months’ imprisonment, one year of

supervised    release,   and   a   $50,000   fine.    On   appeal,   Ledford

argues that the district court erred in finding itself bound by

the plea agreement in determining Ledford’s sentence, and that

he received ineffective assistance of counsel.

           The Government asserts that Ledford validly waived the

right to appeal his sentence in the plea agreement.                Whether a

defendant effectively waived his right to appeal pursuant to a

plea bargain is an issue of law that we review de novo.                United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                Where the

government seeks to enforce an appeal waiver and the appellant

does not contend that the government is in breach of the plea

agreement, a waiver will be enforced if the record shows the

waiver is valid and the challenged issue falls within the scope

of the waiver.     Id.    An appeal waiver is valid if it is “the

result of a knowing and intelligent decision to forgo the right

to appeal.”     United States v. Broughton-Jones, 71 F.3d 1143,

1146 (4th Cir. 1995) (internal quotation marks omitted).                  To

                                      2
decide whether a defendant’s waiver results from a knowing and

intelligent      decision,       a   court         must    examine      “‘the    particular

facts    and    circumstances        surrounding           that   case,    including     the

background, experience and conduct of the accused.’”                                United

States v. Davis, 954 F.2d 182, 186 (4th Cir. 1992) (quoting

Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).                           Generally, if the

district       court    “sufficiently          explained          the    waiver    to    the

defendant” at his Fed. R. Crim. P. 11 proceeding, the waiver is

both valid and enforceable.               See United States v. Manigan, 592

F.3d    621,    627    (4th   Cir.    2010).          An    appeal      waiver    does   not

preclude challenges to a sentence on the ground that it exceeds

the     statutory      maximum       or   is       based     on    a     constitutionally

impermissible factor like race, or claims concerning a violation

of the Sixth Amendment right to counsel in proceedings following

the guilty plea.          United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).

               Our review of the record leads us to conclude that

Ledford knowingly and voluntarily waived the right to appeal his

sentence.       See Blick, 408 F.3d at 169.                 Moreover, the sentencing

challenges Ledford raises on appeal fall within the scope of the

waiver.    Therefore, we decline to address these claims.

               Next,   Ledford       alleges        that    he    received      ineffective

assistance of counsel in the negotiation and execution of his

plea agreement.          Claims of ineffective assistance of counsel

                                               3
“generally are not cognizable on direct appeal . . . . unless it

conclusively appears from the record that defense counsel did

not provide effective representation.”                 United States v. Benton,

523   F.3d   424,    435       (4th   Cir.   2008).        Rather,    to   allow    for

adequate development of the record, a defendant must bring his

claim in a 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                         United

States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).                            As this

record does not conclusively establish that Ledford’s counsel

was   ineffective,        we    decline      to   consider    his     allegation     of

ineffective assistance of counsel at this juncture.                          The claim

may be raised, however, in a § 2255 motion.

             For    the    reasons      stated    above,     we   affirm     Ledford’s

conviction and sentence.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the    court    and     argument    would    not    aid   the

decisional process.



                                                                              AFFIRMED




                                             4